Citation Nr: 1609410	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 3, 2008 for the grant of service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967 and from August 2006 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The appeal has been certified to the Board by the RO in New York, New York.  The Veteran currently resides in the jurisdiction served by the Saint Petersburg, Florida RO.  

VA records indicate the Veteran cancelled his request for a travel board hearing, originally scheduled for May 2015.   The Veteran has not requested a new hearing, and the Board considers his request withdrawn.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1. The Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder in October 1967 (claimed at that time as a nervous condition / anxiety reaction), and his claim was denied in a March 1968 rating decision.  Thereafter a timely appeal was not perfected.  

2. The Veteran sought to reopen his previously denied claim for entitlement to service connection for posttraumatic stress disorder in January 2008. The August 2008 rating decision reopened the previously denied claim, and granted entitlement to service connection for posttraumatic stress disorder, effective January 3, 2008, the date of the application to reopen.


CONCLUSIONS OF LAW

1.  The March 1968 rating decision which denied entitlement to service connection for an anxiety reaction is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  The criteria for an effective date prior to January 3, 2008, for the grant of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As service connection, an initial rating, and an effective date have been assigned for the Veteran's posttraumatic stress disorder, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with notice requirements would serve no useful purpose.

There is no suggestion that additional development would yield evidence pertinent to this claim.  Hence, the Board finds that the duty to assist has been fulfilled.

Analysis

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date VA receives the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(r); Sears v. Principi, 16 Vet.App. (2002), aff'd 349 F3d 1225 (2003).  

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(r) (2015).  

The Veteran's primary theory of entitlement to an effective date earlier than January 3, 2008 is that his posttraumatic stress disorder symptoms manifested during his service in Vietnam.  See June 2010 VA Form 9.  He claims he described several symptoms of posttraumatic stress disorder such as an exaggerated startle response, difficulty sleeping, and combat-related "anxiety reactions" to the February 1969 VA examiner, and that service connection should have been granted at that time.  Id.  

The Veteran originally filed a claim in October 1967 of entitlement to service connection for a "nervous condition," and he was provided with a neuropsychiatric examination in December 1967.  Based on the findings, a March 1968 rating decision denied entitlement to service connection.  The Veteran submitted a timely notice of disagreement in October 1968.  In February 1969, VA provided him with a second neuropsychiatric examination.  According to that examination, the Veteran stated he lost his nervous condition since the last examination.  See February 1969 Neuropsychiatric Examination.  He specifically denied nervousness, depression, thinking difficulty, interpersonal difficulty, and excessive drinking.  He had not missed time from work, he had an active social life, and he got along well with his family.  The examiner diagnosed an anxiety reaction in full remission.  Id.  

A statement of the case was issued in March 1969 confirming the original denial of entitlement to service connection.  The Veteran was mailed a copy, along with notice that he had 60 days to contact VA if he wished to complete an appeal.  There is no indication in the record the Veteran thereafter perfected his appeal on a timely basis.  

When VA mails a Veteran notice, it presumes the regularity of the "administrative process" in the absence of clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet, App. 271, 274 (1994).  That is, the Veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him in order to rebut the presumption of regularity.  See Davis v. Principi, 17 Vet. App. 29 (2003).  
In this case, there has been no allegation the Veteran did not receive the March 1969 statement of the case, or notice of his appellate rights, and the Board presumes he received both in a timely manner when they were mailed in March 1969.  

Given that the Veteran did not timely perfect an appeal following the issuance of the March 1969 statement of the case, the March 1968 rating decision is final.  Because January 3, 2008 is the date VA received his claim to reopen (a date not in dispute), the assignment of an effective date of January 3, 2008, but no earlier, for service connection for posttraumatic stress disorder is proper. 

The Board has considered the possibility that the March 1968 rating decision denying service connection for anxiety reaction does not constitute a denial of service connection for posttraumatic stress disorder specifically.  The Board disagrees with this interpretation given that the Veteran was provided with two neuropsychiatric examinations pursuant to his original claim.  Also, the March 1968 rating decision and the March 1969 statement of the case adequately considered whether the Veteran suffered from a host of psychological symptoms such as depression, increased startle response, anxiety, nervousness, difficulty with interpersonal relationships, and difficulty thinking.  

Even assuming, however, that entitlement to service connection for posttraumatic stress disorder had not previously been decided prior to the August 2008 rating decision, the earliest effective date VA could assign would nonetheless be January 3, 2008, which is the date VA received the Veteran's claim for entitlement to service connection for posttraumatic stress disorder.  38 U.S.C. § 5110(b)(1)(West 2014); 38 C.F.R. § 3.400(b)(2)(2015).

Thus, there is no basis for an effective date earlier than January 3, 2008 for the grant of service connection for posttraumatic stress disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than January 3, 2008 for the grant of service connection for posttraumatic stress disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


